EXHIBIT 99 BEACON FEDERAL BANCORP, INC. PRESS RELEASE Beacon Federal Bancorp, Inc. Announces Quarterly Dividend East Syracuse, New York, May 25, 2012 – Beacon Federal Bancorp, Inc. (the “Company”) (NASDAQ: BFED) announced todaythat the Board of Directors of the Company has declared a quarterly cash dividend of $0.07 per share of the Company's common stock.The dividend reflects an annual cash dividend rate of $0.28 per share.The dividend will be payable to stockholders of record as of June 11, 2012, and is expected to be paid on June 23, 2012. The Company, through its subsidiary, Beacon Federal (“the Bank”), offers banking and related financial services to both individual and commercial customers.The Bank is headquartered in East Syracuse, New York.The Company’s stock is traded on the NASDAQ Global Market under the symbol “BFED.”For more information about Beacon Federal, visit www.beaconfederal.com. Contact: Lisa M. Jones Senior Vice President and CFO Beacon Federal Bancorp, Inc. 6611 Manlius Center Road East Syracuse, NY13057 (315) 433-0111 x 1582
